IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   July 2, 2009
                                No. 08-60670
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

MARIA CRISTINA ALVAREZ

                                            Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A95 813 735


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Maria Cristina Alvarez, a native and citizen of Mexico, petitions for review
of a decision of the Board of Immigration Appeals (BIA) dismissing her appeal
from the denial of her application for cancellation of removal for certain
nonpermanent residents and adjustment of status and from the BIA’s order
denying her motion for reconsideration. Alvarez argues that the immigration
judge erred by denying her application for cancellation of removal because her



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60670

removal would impose an exceptional and extremely undue hardship on her
United States-born, minor children. The Government argues that this court
lacks jurisdiction over the BIA’s order dismissing Alvarez’s appeal because she
failed to file a timely petition for review from that decision. The Government
further argues that Alvarez has waived any challenge to the denial of her motion
for reconsideration by failing to brief the issue.
      Alvarez did not file a timely petition for review of the BIA’s April 23, 2008
order dismissing her appeal. See Stone v. INS, 514 U.S. 386, 394-95 (1995);
Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir. 2006). Accordingly, this court
lacks jurisdiction to review the BIA’s decision dismissing her appeal.
      Although Alvarez’s petition for review of the BIA’s denial of her motion for
reconsideration is timely filed, she raises no issue with respect to the BIA’s
denial of her motion for reconsideration. Issues that are not briefed are waived.
See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
      For the foregoing reasons, Alvarez’s petition for review is DENIED in part
and DISMISSED in part.




                                         2